Case 17-27512-JKS   Doc 67    Filed 01/09/19 Entered 01/10/19 10:18:30   Desc Main
                             Document      Page 1 of 14
Case 17-27512-JKS            Doc 67      Filed 01/09/19 Entered 01/10/19 10:18:30            Desc Main
                                        Document      Page 2 of 14
Page 2
Debtor:             Michael S. Gallichio and Barbara A. Gallichio
Case No.:           17-27512 JKS
Caption of Order:   Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

APPEARANCES

McNally & Busche, L.L.C.
Stephen B. McNally, Esq.
93 Main Street, Suite 201
Newton, New Jersey 07860
Counsel for Debtors


McElroy, Deutsch, Mulvaney & Carpenter
Eric R. Perkins, Esq.
570 Broad Street, Suite 1500
Newark, New Jersey 07102
Chapter 7 Trustee


Office of United States Trustee
Lauren Bielski, Esq.
One Newark Center, Suite 2100
Newark, New Jersey 07102
Counsel for the United States Trustee
   Case 17-27512-JKS              Doc 67     Filed 01/09/19 Entered 01/10/19 10:18:30            Desc Main
                                            Document      Page 3 of 14
   Page 3
   Debtor:              Michael S. Gallichio and Barbara A. Gallichio
   Case No.:            17-27512 JKS
   Caption of Order:    Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

   WHEREAS:

1. On August 29, 2017, Michael S. Gallichio (“Mr. Gallichio”) and Barbara A. Gallichio (“Mrs.

   Gallichio”) (collectively “Debtors”) filed this Chapter 7 bankruptcy case. On September 25, 2018,

   the United States Trustee (the “UST”) filed a motion to dismiss the case for abuse under § 707(b)

   of the Bankruptcy Code. [Doc. 57]. Debtors filed opposition to the motion and a hearing was

   conducted on November 27, 2018 where this Court reserved decision pending review of

   supplemental filings to be submitted by the parties.

2. The Court has reviewed the pleadings and the arguments of counsel, and for the reasons set forth

   below (and discussed on the record at the hearing), the Court finds that the Debtors’ financial

   situation demonstrates abuse and the UST’s motion to dismiss should be granted in part as set forth

   herein.

                           FINDINGS OF FACT AND CONCLUSIONS OF LAW

3. In the schedules filed with their petition, the Debtors disclosed interests in five automobiles, a

   motorcycle and a boat. The value of the Debtors’ personal property listed in the petition is more

   than $160,000. Most of this value is attributable to their interests in 401(k) and deferred

   compensation accounts ($118,370). They own a home in Stanhope, New Jersey which they value

   at $265,000 and is subject to a mortgage of slightly over $300,000. The Debtors apparently intend

   to keep the home and pay the undersecured mortgage outside of the bankruptcy process. Their

   monthly mortgage payment is $2,377.10. The Debtors also listed unsecured non-priority debts

   totaling $60,592.33, most of which is due on account of credit card purchases.1




   1
       Petition and Schedules, ECF No. 1.
   Case 17-27512-JKS            Doc 67      Filed 01/09/19 Entered 01/10/19 10:18:30            Desc Main
                                           Document      Page 4 of 14
   Page 4
   Debtor:             Michael S. Gallichio and Barbara A. Gallichio
   Case No.:           17-27512 JKS
   Caption of Order:   Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

4. Putting this aside for the moment, much of the emphasis in the UST’s motion to dismiss was on

   the Debtors’ monthly income (Schedule I) and expenses (Schedule J). On June 19, 2018, the

   Debtors amended these schedules. Debtors’ Amended Schedule I indicates that Mr. Gallichio

   earns $6,919.19 gross monthly income, but is “taking home” only $2,697.49 net monthly income.

   Monthly deductions to his gross income include $507.87 for contributions to a retirement plan,

   $559.63 for repayment of a retirement fund loan and $641.12 for contributions to a deferred

   compensation plan. Debtors’ Amended Schedule I also indicates Mrs. Gallichio earns $6,883.33

   gross monthly income, but only $3,828.87 net monthly income. Monthly deductions to her gross

   income include $1,032.50 for contributions to a retirement plan. Debtors’ Amended Schedule J

   includes monthly deductions of $433 for life insurance and $598 for vehicle insurance.

   Accounting for all deductions, the Debtors’ amended schedules indicate a monthly deficit of

   $815.47.2

5. But the UST’s motion suggests that this deficit could easily be a surplus. The motion asserts,

   among other things, that: (1) Debtors inflated their monthly payments for life insurance premiums

   because they are also repaying a loan against their life insurance policy; (2) Debtors are

   unnecessarily insuring two of their five vehicles because there are only three adults of driving age

   in the household; (3) Debtors can eliminate their payments towards boat and motorcycle insurance;

   (4) Debtors provide no proof that Mr. Gallichio’s repayment of the retirement loan is required;

   (5) Mr. Gallichio’s payments to his deferred compensation plan can be eliminated; and (6) Mrs.

   Gallichio’s payments to her 401(k) are excessive and should be reduced from 15% to 7.5% of her




   2
       Amended Schedules, ECF No. 44.
   Case 17-27512-JKS              Doc 67       Filed 01/09/19 Entered 01/10/19 10:18:30                    Desc Main
                                              Document      Page 5 of 14
   Page 5
   Debtor:               Michael S. Gallichio and Barbara A. Gallichio
   Case No.:             17-27512 JKS
   Caption of Order:     Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

   income. The UST suggests that by adjusting these amounts, Debtors would have $877.73 monthly

   disposable income to fund a Chapter 13 plan.3

6. On October 31, 2018, Debtors filed a certification of Mrs. Gallichio in opposition to the UST’s

   motion.       In her certification, Mrs. Gallichio admits to overstating Debtors’ life insurance

   premiums, but clarifies that they were making payments in the amount listed in their schedules to

   pay off the life insurance loan more quickly. Additionally, she concedes that payments to the life

   insurance loan should not be considered when conducting a Chapter 13 analysis resulting in a

   monthly adjustment of $280.33. The Debtors reduced their automobile insurance coverage to four

   vehicles resulting in a $102.17 reduction to insurance premium payments. However, Mrs.

   Gallichio suggests the reduction will be short lived once Debtors’ youngest daughter is added to

   their policy.       Although there are only three adults currently living in the Debtors’ home, Mrs.

   Gallichio claims the fourth vehicle is used by Debtors’ older daughter who does not reside with

   them and coverage for this vehicle accounts for $108.92 of their insurance premiums. Mrs.

   Gallichio takes the position that insurance premiums for their boat and motorcycle, in the amount

   of $108.67 per month, are not unreasonable. She also contends Mr. Gallichio’s retirement loan

   repayment is mandatory and that his deferred compensation contributions are reasonable. She

   asserts her 401(k) has only amassed $46,000 because she was forced to make withdrawals to help

   raise and educate her children. She explains that she contributes 15% of her income towards her

   401(k) to catch up on retirement savings, but she concedes that 10% may be more reasonable.4

   Essentially, the Debtors agree with some of the adjustments proposed by the UST, but not others.

   Based on the agreed adjustments, the Debtors say that they still have a monthly deficit of $191.14.


   3
       Certification of Joseph Kern in Support of Motion to Dismiss, ECF No. 57, at ¶¶ 21, 22, 24-26, 29 and 30.
   4
       Certification of Barbara A. Gallichio, ECF No. 61, at ¶¶ 15-19 and 21-25.
   Case 17-27512-JKS            Doc 67      Filed 01/09/19 Entered 01/10/19 10:18:30               Desc Main
                                           Document      Page 6 of 14
   Page 6
   Debtor:             Michael S. Gallichio and Barbara A. Gallichio
   Case No.:           17-27512 JKS
   Caption of Order:   Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

7. The Court has prepared the chart below to illustrate the contested issues and their financial impact

   on the Debtors’ income and expenses.

      DEBTORS’ SCHEDULE I INCOME -- $6,526.36/SCHEDULE J EXPENSES -- $7,341.83
                                          RESULT -- $815.47 DEFICIT

                  ISSUE                                 UST                              DEBTORS

     Voluntary Retirement Plan Mrs. Gallichio’s monthly                        Agree to reduce contribution
     Contributions (Schedule I) contribution of $1,032.50 is                   by $344 – now $688.50.
                                excessive.
     Repayment of Retirement $599.63 per month is                              Loan repayment is mandatory.
     Fund Loans (Schedule I) excessive when considering                        Deferred compensation is to a
                             that Mr. Gallichio pays a                         qualified retirement plan.
                             $507.87 mandatory
                             contribution and voluntarily
                             contributes $641.12 per
                             month to deferred
                             compensation.

     Deferred Compensation                $641.12 is excessive in light        Payments are to a qualified
     (Schedule I)                         of other retirement plan             retirement plan.
                                          contributions above.

     Insurance Expense                    Payment of $433 is inflated          Agree to adjustment of
     (Schedule J)                         by $283 per month.                   $280.33 per month – now
                                                                               $152.47.
     5 Vehicle Insurance Expense          $547.92 per month is                 Payment is now $495 per
     (Schedule J)                         excessive. Debtors do not            month but going back up
                                          need 5 vehicles. Should be           when daughter is added to
                                          cut by $219.                         policy. Cars are old and need
                                                                               to be replaced or repaired.

     Boat and Motorcycle                  Eliminate entirely.                  Cost is $108 per month and
     Insurance                                                                 not unreasonable.
     (Schedule J)

     Car Payment of $358.57                                                    Car has over 100,000 miles
     (Schedule J) – car has been                                               and will have to be replaced.
     paid off
  Case 17-27512-JKS               Doc 67       Filed 01/09/19 Entered 01/10/19 10:18:30             Desc Main
                                              Document      Page 7 of 14
   Page 7
   Debtor:               Michael S. Gallichio and Barbara A. Gallichio
   Case No.:             17-27512 JKS
   Caption of Order:     Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

   Again, with the agreed adjustments set forth above for Mrs. Gallichio’s retirement plan

   contribution and insurance, the Debtors’ monthly deficit is still $191.

8. The UST contends that more adjustments are necessary. On November 21, 2018, the UST filed a

   supplemental certification of Joseph Kern in response to Debtors’ opposition claiming, among

   other things, that: (1) the documents produced by the Debtors do not state that failing to repay Mr.

   Gallichio’s retirement fund loan will result in termination of employment and thus $559.63 should

   be added back to the Debtors’ monthly income; (2) the monthly $90.41 deduction for Mrs.

   Gallichio’s retirement loan repayments should have ended by September 2018; (3) Debtors admit

   Mr. Gallichio’s contributions to his deferred compensation plan are voluntary and thus should be

   added back to Debtors’ net monthly income; (4) “Debtors admit a reduction of [Mrs. Gallichio’s]

   voluntary retirement fund contribution would be appropriate” (Mr. Kern also noted Mrs.

   Gallichio’s 401(k) contributions “were 2% of her income in March of 2017, increased to 8% of

   her income in April and May of 2017, then increased to 15% of her income in June of 2017, just

   two months prior to the [p]etition [d]ate”); and (5) Debtors admit they are only paying $152.47

   towards insurance premiums and thus the differential should be included in their excess income.

   Accounting for these adjustments, Mr. Kern suggests Debtors would have a monthly surplus of

   $1,100.02 totaling $66,001.20 over 60 months, which, not accounting for administrative fees, is

   enough to pay unsecured creditors in full.5

9. In the Court’s view, the major items that could “move the needle” from negative monthly cash

   flow to a surplus are Mrs. Gallichio’s voluntary retirement contribution (now $688) and the

   combination of Mr. Gallichio’s retirement loan repayment ($559.63) and his voluntary deferred



   5
       Supplemental Certification of Joseph Kern, ECF No. 64, at ¶¶ 4, 6, 8-10, 12, 13 and 15-17.
   Case 17-27512-JKS             Doc 67      Filed 01/09/19 Entered 01/10/19 10:18:30           Desc Main
                                            Document      Page 8 of 14
   Page 8
   Debtor:             Michael S. Gallichio and Barbara A. Gallichio
   Case No.:           17-27512 JKS
   Caption of Order:   Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

   compensation deduction ($641.12). There is no doubt that bankruptcy law allows debtors to save

   for retirement. The issue here is whether these Debtors should be asked to scale back their

   retirement savings and/or cut other monthly expenses in an effort to make some payment on

   account of their unsecured debts. At the November 27, 2018 hearing, the Court requested

   supplemental pleadings from the parties to address when Mr. Gallichio began contributing to his

   deferred compensation plan and other legal issues. From a factual standpoint, the only relevant

   additional fact was that Mr. Gallichio began contributing to his deferred compensation plan on

   March 26, 2004. But Mr. Gallichio does not disclose whether he has maintained the same

   contribution percentage since 2004 or whether he increased his contributions prior to filing his

   petition.6

   Abuse

10. Under 11 U.S.C. § 707(b), “[a]fter notice and a hearing, the court . . . may dismiss a case filed by

   an individual debtor under this chapter whose debts are primarily consumer debts . . . if it finds

   that the granting of relief would be an abuse of the provisions of this chapter.”7 The Bankruptcy

   Code has a “Means Test” under 11 U.S.C. § 707(b)(2)(A)(i) which sets up a presumption of abuse

   in certain financial circumstances. The UST does not contend that there is a presumption of abuse

   in this case. Thus, the court must consider: (1) “whether the debtor filed the petition in bad faith;

   or (2) [whether] the totality of the circumstances . . . of the debtor’s financial situation demonstrates

   abuse.”8




   6
     Certification of Michael S. Gallichio, ECF No. 66, at ¶ 4.
   7
     11 U.S.C. § 707(b)(1).
   8
     11 U.S.C. § 707(b)(3).
   Case 17-27512-JKS            Doc 67      Filed 01/09/19 Entered 01/10/19 10:18:30                     Desc Main
                                           Document      Page 9 of 14
   Page 9
   Debtor:             Michael S. Gallichio and Barbara A. Gallichio
   Case No.:           17-27512 JKS
   Caption of Order:   Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

11. A debtor’s ability to repay debts from future earnings is a primary consideration in the totality of

   the circumstances analysis under § 707(b)(3)(B).9 The debtor’s financial condition should be

   considered at the time of the hearing on the motion to dismiss.10

12. Although BAPCPA’s amendment to § 707(b) substitutes “substantial abuse” with mere “abuse”

   signifying a less stringent standard, courts continue to consider pre-BAPCPA factors, e.g.,

   “whether the bankruptcy petition was filed in bad faith; . . . whether the debtor is eligible for

   adjustments of his [or] [her] debts through Chapter 13 of the Bankruptcy Code; . . . and whether

   the debtor’s expenses can be reduced significantly without depriving him [or] [her] of adequate

   food, clothing, shelter and other necessities.11

13. Where abuse is found, the court has the discretion under § 707(b)(1) to convert the case to Chapter

   13 if the debtor consents. Thus, the Court considers how the Debtors’ income and expenses

   reflected in the Amended Schedules I and J would be treated in a Chapter 13 case.

   Property of the Estate and Disposable Income Under Chapter 13

14. First, it is clear that the Debtors’ retirement loan repayments would be proper adjustments to their

   disposable income in a Chapter 13 case under § 1322(f) of the Bankruptcy Code.

15. The second and more difficult question concerns treatment of the Debtors’ voluntary 401(k) and

   deferred compensation payments in a Chapter 13 case. Section 541(b)(7) of the Bankruptcy Code

   excludes from property of a debtor’s estate “any amount . . . withheld by an employer from the

   wages of employees (or received by an employer from employees) for payment as contributions



   9
     In re Jordan, 428 B.R. 430, 433 (Bankr. N.D. Ohio 2010); In re Norwood-Hill, 403 B.R. 905, 912 (Bankr. M.D. Fla.
   2009); In re Lamug, 403 B.R. 47, 55 (Bankr. N.D. Cal. 2009).
   10
      In re Pennington, 348 B.R. 647, 651 (Bankr. D. Del. 2006); see also In re Pittman, 506 B.R. 496, 499 (Bankr. S.D.
   Ohio 2014) (“The totality of the circumstances includes reviewing debtors’ pre- and post-petition financial
   circumstances.”).
   11
      In re Lanza, 450 B.R. 81, 87 n.7 (Bankr. M.D. Pa. 2011).
   Case 17-27512-JKS            Doc 67     Filed 01/09/19 Entered 01/10/19 10:18:30             Desc Main
                                          Document     Page 10 of 14
   Page 10
   Debtor:             Michael S. Gallichio and Barbara A. Gallichio
   Case No.:           17-27512 JKS
   Caption of Order:   Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

   to-- an employee benefit plan . . . [and] a deferred compensation plan; . . . except that such amount

   [] shall not constitute disposable income as defined in section 1325(b)(2).”12 Thus, it would seem

   that the Debtors’ retirement and deferred compensation contributions are excluded from property

   of the estate. Since § 103(a) of the Bankruptcy Code makes § 541 applicable to Chapter 13 cases,

   these contributions would be excluded from “property of the estate” in a Chapter 13 context.

16. To confirm a Chapter 13 plan, the plan must provide “that all of the debtor’s projected disposable

   income to be received in the applicable commitment period beginning on the date that the first

   payment is due under the plan will be applied to make payments to unsecured creditors under the

   plan.”13 Section 1325(b)(2) of the Bankruptcy Code defines disposable income as “current

   monthly income received by the debtor . . . less amounts reasonably necessary to be expended for

   the maintenance or support of the debtor.”14

17. The issue here is whether voluntary contributions to retirement plans and/or deferred compensation

   plans should be excluded from 11 U.S.C. § 1325(b)(2)’s definition of disposable income. As

   discussed, § 541(b)(7) of the Bankruptcy Code excludes from property of a debtor’s estate

   contributions to an employee benefit plan and a deferred compensation plan. Section 541(b)(7)

   also has the following phrase in subsections (A) and (B) which is apparently designed to clarify

   the exclusion of retirement fund contributions from property of the estate in Chapter 13 cases –

   “. . . except that such amount [] shall not constitute disposable income as defined in section

   1325(b)(2).”15 This language has come to be known as the “hanging paragraph” and has caused

   some confusion as it has been applied in Chapter 13 cases.


   12
      11 U.S.C. § 541(b)(7).
   13
      11 U.S.C. § 1325(b)(1)(B).
   14
      11 U.S.C. § 1325(b)(2)(A)(i).
   15
      11 U.S.C. § 541(b)(7)(i).
   Case 17-27512-JKS              Doc 67      Filed 01/09/19 Entered 01/10/19 10:18:30            Desc Main
                                             Document     Page 11 of 14
   Page 11
   Debtor:               Michael S. Gallichio and Barbara A. Gallichio
   Case No.:             17-27512 JKS
   Caption of Order:     Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

18. In its report on BAPCPA relating to § 541(b), the House Judiciary Committee reported:

                       Section 323 of the Act amends section 541(b) of the Bankruptcy
                       Code to exclude as property of the estate funds withheld or received
                       by an employer from its employees’ wages for payment as
                       contributions to specified employee retirement plans, deferred
                       compensation plans, and tax-deferred annuities. Such contributions
                       do not constitute disposable income as defined in section 1325(b)(2)
                       of the Bankruptcy Code.16

   There is disagreement in the courts as to whether § 541(b) shields only pre-petition retirement

   contributions or post-petition contributions as well. If the § 541(b)(7) exclusion applies to a

   Chapter 13 debtor’s post-petition earnings, debtors will be encouraged to “load up” their retirement

   contributions during their Chapter 13 cases thereby keeping more of their future disposable income

   for themselves and paying less to their creditors. On one hand, this could be considered abuse of

   bankruptcy law, but on the other, there is no doubt that Congress has sought to protect and

   encourage retirement savings by enacting § 541(b)(7). Many courts have wrestled with this issue

   since BAPCPA was enacted in 2005. Three different approaches have been developed by the

   courts and they are well summarized by a Virginia bankruptcy court decision, In re Cantu, 553

   B.R. 565 (Bankr. E.D. Va. 2016). The three approaches are:

               1. Debtors may not make post-petition voluntary contributions to their retirement plans

                    (the “Prigge View”).

               2. Debtors may continue to make post-petition voluntary contributions to their retirement

                    plans if they were making contributions in comparable amounts pre-petition (the

                    “Seafort BAP View”).




   16
        HR Rep. No. 31, 109th Cong., 1st Sess 323 (2005).
   Case 17-27512-JKS            Doc 67     Filed 01/09/19 Entered 01/10/19 10:18:30             Desc Main
                                          Document     Page 12 of 14
   Page 12
   Debtor:             Michael S. Gallichio and Barbara A. Gallichio
   Case No.:           17-27512 JKS
   Caption of Order:   Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

             3. Debtors may make post-petition voluntary contributions to their retirement plans so

                 long as the contributions are within the limits permitted by the employee benefit plan

                 but subject to a lack of good faith objection under § 1325(a)(3) where an abusive case

                 is presented (the “Johnson View”).

   Id. at 572-75.

19. Though each of these approaches has merit, this Court (like the court in Cantu) agrees with the

   Johnson View because it is most consistent with the language of § 541(b)(7) and because it allows

   debtors to continue to make reasonable contributions to their retirement plans during the course of

   the Chapter 13 case. Though this approach leaves open the possibility that debtors will try to

   maximize their retirement contributions at the expense of unsecured creditors, this threat is

   counterbalanced by Chapter 13’s good faith requirement and Chapter 7’s dismissal for abuse

   provision.

20. Having considered how the Debtors’ contributions to their retirement funds would be treated in a

   Chapter 13 case, we return to the original question posed by the UST – whether Debtors’ case

   should be dismissed under § 707(b).

21. Section 707(b)(3) has two different grounds for dismissal – (i) bad faith, and (ii) if “the totality of

   the circumstances . . . of the debtor’s financial situation demonstrates abuse.” Here, the Court does

   not believe that the Debtors’ case should be dismissed on bad faith grounds. Though it is clear

   that the Debtors are putting their own interests ahead of their unsecured creditors by making

   substantial contributions to their retirement accounts and repaying retirement loans, under the

   Johnson View discussed above, they would have the right to deduct these post-petition payments

   and contributions in a Chapter 13 case. The Debtors have attempted to use the law to their
   Case 17-27512-JKS             Doc 67     Filed 01/09/19 Entered 01/10/19 10:18:30                    Desc Main
                                           Document     Page 13 of 14
   Page 13
   Debtor:              Michael S. Gallichio and Barbara A. Gallichio
   Case No.:            17-27512 JKS
   Caption of Order:    Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

   maximum advantage and have been candid in this respect. The Court does not consider this to be

   bad faith.

22. But the Court also has to consider the totality of circumstances of the Debtors’ financial situation.

   To overcome a motion to dismiss under § 707(b)(3), the Debtors are not expected to “live in

   poverty,” but some “financial belt tightening” has to occur.17

23. As set forth above, a debtor’s ability to repay debts from future earnings is a primary consideration

   in the totality of the circumstances analysis. And, where a debtor’s income history and anticipated

   income and expenses demonstrate that a debtor has the ability to fund a Chapter 13 plan that pays

   at least some of his/her unsecured debt, granting a Chapter 7 discharge may constitute abuse.18

24. Looking at the facts of this case, the Debtors had over $118,000 in their retirement accounts as of

   the petition date. This amount has probably grown based on the Debtors’ contributions during the

   course of the case. Going forward, the Debtors intend to continue to pay the following adjusted

   amounts towards their retirement (see chart at Paragraph 7 above).


                       $ 688    (Mrs. Gallichio‘s retirement plan)
                          507   (Mr. Gallichio’s retirement plan)
                          641   (Mr. Gallichio’s deferred compensation)
                          599   (Mr. Gallichio’s retirement loan repayment)
                       $2,435    TOTAL




   17
     In re Ramsey, 440 B.R. 85, 91 (Bankr. M.D. Pa. 2010).
   18
     See In re Wadsworth, 383 B.R. 330, 333 (Bankr. N.D. Ohio 2007) (“Under any measure, a debtor having a stable
   annual salary of almost $100,000 will be hard pressed to establish that they do not have the ability to pay some of
   their unsecured debt, such as through funding a Chapter 13 plan.”); In re Pennington, 348 B.R. 647, 651 (Bankr. D.
   Del. 2006) (dismissing case for abuse where below-median income debtors could have repaid 25% of unsecured debt);
   In re Pittman, 506 B.R. 496, 499 (Bankr. S.D. Ohio 2014) (finding abuse where debtor had sufficient income to make
   24% distribution to unsecured creditors in Chapter 13 plan); In re Stimmel, 440 B.R. 782, 785 (Bankr. N.D. Ohio
   2010) (dismissing case for abuse where debtor could have paid 22% dividend to creditors).
   Case 17-27512-JKS            Doc 67     Filed 01/09/19 Entered 01/10/19 10:18:30             Desc Main
                                          Document     Page 14 of 14
   Page 14
   Debtor:             Michael S. Gallichio and Barbara A. Gallichio
   Case No.:           17-27512 JKS
   Caption of Order:   Decision and Order Re: U.S. Trustee’s Motion to Dismiss Case for Abuse

   In a Chapter 13 context, the Court would probably allow much of the total amount set forth above

   to remain as adjustments to the Debtors’ projected income under the Johnson View, but not all of

   it under the facts here.

25. This is the Debtors’ second Chapter 7 case. They received a discharge of their debts in February

   2004 (Case No. 03-43988 NLW). Approximately 13 1/2 years later, the Debtors seek another

   discharge of over $60,000 of unsecured debt, the vast majority of which is based on credit card

   purchases. In the years before this case was filed, the Debtors received large amounts of goods

   and services on credit while they made discretionary payments to their retirement plans. Mrs.

   Gallichio actually increased her discretionary retirement fund contributions by 13% in the months

   before this bankruptcy filing. Though debtors should be encouraged to save for retirement, it

   should not be done at the expense of unsecured creditors.

26. The totality of the circumstances suggests that in a Chapter 13 case, the Debtors can pay off

   outstanding retirement fund loans, continue to make some discretionary contributions towards

   their retirement funds and pay a meaningful dividend to unsecured creditors. This is what should

   be done. If the Debtors are in agreement, they can convert this case to Chapter 13. If not, the

   Court will dismiss this case under § 707(b)(1) and (3)(B).


Now, therefore, it is hereby ORDERED:

1. For the foregoing reasons, the UST’s motion to dismiss the case for abuse is granted in part. If the

   Debtors do not convert this case to Chapter 13 within 14 days, it will be dismissed.
